              Case: 1:18-op-46318-DAP Doc #: 29 Filed: 12/11/18 1 of 8. PageID #: 163
                                                                                      CLOSED,STANDARD
                             United States District Court
                    Eastern District of Pennsylvania (Philadelphia)
                  CIVIL DOCKET FOR CASE #: 2:18−cv−03637−MMB

DOE v. PURDUE PHARMA L.P. et al                               Date Filed: 08/24/2018
Assigned to: HONORABLE MICHAEL M. BAYLSON                     Date Terminated: 12/10/2018
Cause: 28:1332 Diversity−Product Liability                    Jury Demand: Plaintiff
                                                              Nature of Suit: 367 P.I.: Health
                                                              Care/Pharmaceutical Personal Injury Product
                                                              Liability
                                                              Jurisdiction: Diversity
Plaintiff
JOHN DOE                                     represented by JOHN K. WESTON
BY AND THROUGH JANE DOE, HIS PARENT                         SACKS WESTON DIAMOND LLC
AND NATURAL GUARDIAN, ON BEHALF OF                          1845 WALNUT STREET
HIMSELF AND ALL OTHERS SIMILARLY                            SUITE 1600
SITUATED                                                    PHILADELPHIA, PA 19103
                                                            215−925−8200
                                                            Fax: 267−639−5422
                                                            Email: jweston@sackslaw.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                              GREGORY B. HELLER
                                                              YOUNG RICCHIUTI CALDWELL &
                                                              HELLER LLC
                                                              1600 MARKET ST.
                                                              SUITE 3800
                                                              PHILADELPHIA, PA 19103
                                                              267−546−1004
                                                              Fax: 267−546−1039
                                                              Email: gheller@yrchlaw.com
                                                              ATTORNEY TO BE NOTICED


V.
Defendant
PURDUE PHARMA L.P.                           represented by JUDY LEE LEONE
                                                            DECHERT LLP
                                                            2929 ARCH ST
                                                            PHILADELPHIA, PA 19104
                                                            215−994−2979
                                                            Fax: 215−655−2979
                                                            Email: judy.leone@dechert.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

Defendant
PURDUE PHARMA, INC.                          represented by
                    Case: 1:18-op-46318-DAP Doc #: 29 Filed: 12/11/18 2 of 8. PageID #: 164
                                                               JUDY LEE LEONE
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

Defendant
THE PURDUE FREDERICK COMPANY,                     represented by JUDY LEE LEONE
INC.                                                             (See above for address)
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

Defendant
ALLERGAN PLC                                      represented by TERRY MATTHEW HENRY
formerly known as                                                BLANK ROME LLP
ACTAVIS PLC                                                      130 NORTH 18TH STREET
                                                                 PHILADELPHIA, PA 19103−6998
                                                                 215−569−5644
                                                                 Fax: 215−832−5644
                                                                 Email: thenry@blankrome.com
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

Defendant
WATSON PHARMACEUTICALS, INC.                      represented by DANIEL T. BRIER
other                                                            MYERS, BRIER & KELLY
ACTAVIS, INC.                                                    425 SPRUCE STREET
                                                                 SUITE 200
                                                                 P.O. BOX 551
                                                                 SCRANTON, PA 18501−0551
                                                                 570−342−6100
                                                                 Email: dbrier@mbklaw.com
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

                                                               TERRY MATTHEW HENRY
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

Defendant
WATSON LABORATORIES, INC.                         represented by DANIEL T. BRIER
                                                                 (See above for address)
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

                                                               TERRY MATTHEW HENRY
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

Defendant
              Case: 1:18-op-46318-DAP Doc #: 29 Filed: 12/11/18 3 of 8. PageID #: 165
ACTAVIS LLC                                 represented by TERRY MATTHEW HENRY
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

Defendant
ACTAVIS PHARMA, INC.                        represented by DANIEL T. BRIER
formerly known as                                          (See above for address)
WATSON PHARMA, INC.                                        LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                             TERRY MATTHEW HENRY
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Defendant
CEPHALON, INC.                              represented by DANIEL T. BRIER
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                             TERRY MATTHEW HENRY
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Defendant
TEVA PHARMACEUTICAL INDUSTRIES,             represented by DANIEL T. BRIER
LTD.                                                       (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                             TERRY MATTHEW HENRY
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Defendant
TEVA PHARMACEUTICALS USA, INC.              represented by DANIEL T. BRIER
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                             TERRY MATTHEW HENRY
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Defendant
CEPHALON, INC.                              represented by
             Case: 1:18-op-46318-DAP Doc #: 29 Filed: 12/11/18 4 of 8. PageID #: 166
                                                         DANIEL T. BRIER
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         TERRY MATTHEW HENRY
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

Defendant
ENDO HEALTH SOLUTIONS INC.                 represented by ADAM S. TOLIN
                                                          Goodell, DeVries, Leech & Dann, LLP
                                                          Two Commerce Square
                                                          2001 Market Street, Suite 3700
                                                          Philadelphia, PA 19103
                                                          267−765−3607
                                                          Fax: 267−765−3636
                                                          Email: ATolin@gdldlaw.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Defendant
ENDO PHARMACEUTICALS INC.                  represented by ADAM S. TOLIN
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Defendant
JANSSEN PHARMACEUTICA INC                  represented by DAVID F. ABERNETHY
                                                          DRINKER BIDDLE & REATH LLP
                                                          18th & CHERRY STREETS
                                                          ONE LOGAN SQUARE
                                                          Suite 2000
                                                          PHILADELPHIA, PA 19103−6996
                                                          215−988−2503
                                                          Fax: 215−988−2757
                                                          Email: david.abernethy@dbr.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Defendant
ORTHO− MCNEIL−JANSSEN                      represented by DAVID F. ABERNETHY
PHARMACEUTICALS, INC.                                     (See above for address)
other                                                     LEAD ATTORNEY
JANSSEN PHARMACEUTICALS, INC.                             ATTORNEY TO BE NOTICED

Defendant
JOHNSON & JOHNSON                          represented by DAVID F. ABERNETHY
                                                          (See above for address)
                                                          LEAD ATTORNEY
                Case: 1:18-op-46318-DAP Doc #: 29 Filed: 12/11/18 5 of 8. PageID #: 167
                                                            ATTORNEY TO BE NOTICED

Defendant
NORAMCO, INC.

Defendant
MALLINCKRODT, PLC                             represented by MATTHEW H. HAVERSTICK
                                                             KLEINBARD LLC
                                                             THREE LOGAN SQUARE
                                                             1717 ARCH STREET, 5TH FLOOR
                                                             PHILADELPHIA, PA 19103
                                                             215−568−2000
                                                             Fax: 215−568−0140
                                                             Email: mhaverstick@kleinbard.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Defendant
MALLINCKRODT, LLC                             represented by MATTHEW H. HAVERSTICK
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Defendant
AMERISOURCEBERGEN DRUG                        represented by LOUIS W. SCHACK
CORPORATION                                                  REED SMITH LLP
                                                             Three Logan Square
                                                             1717 Arch Street, Suite 3100
                                                             PHILADELPHIA, PA 19103−7301
                                                             215−851−8100
                                                             Fax: 215−851−1420
                                                             Email: lschack@reedsmith.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Defendant
CARDINAL HEALTH, INC.                         represented by MARC S. RASPANTI
                                                             PIETRAGALLO GORDON ALFANO
                                                             BOSICK & RASPANTI LLP
                                                             1818 MARKET ST
                                                             SUITE 3402
                                                             PHILADELPHIA, PA 19103
                                                             215−320−6200
                                                             Fax: 215−981−0082
                                                             Email: msr@pietragallo.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                            DOUGLAS KEITH ROSENBLUM
                                                            PIETRAGALLO GORDON ALFANO
                                                            BOSICK & RASPANTI, LLP
               Case: 1:18-op-46318-DAP Doc #: 29 Filed: 12/11/18 6 of 8. PageID #: 168
                                                                  1818 MARKET STREET
                                                                  SUITE 3402
                                                                  PHILADELPHIA, PA 19103
                                                                  215−320−6200
                                                                  Fax: 215−981−0082
                                                                  Email: DKR@pietragallo.com
                                                                  ATTORNEY TO BE NOTICED

Defendant
MCKESSON CORPORATION                               represented by MATTHEW TODD NEWCOMER
                                                                  POST & SCHELL, PC
                                                                  FOUR PENN CENTER
                                                                  1600 JOHN F. KENNEDY BLVD.
                                                                  PHILADELPHIA, PA 19103
                                                                  215−587−1076
                                                                  Email: mnewcomer@postschell.com
                                                                  LEAD ATTORNEY
                                                                  ATTORNEY TO BE NOTICED

                                                                  CAROLYN KENDALL
                                                                  POST & SCHELL PC
                                                                  4 PENN CENTER
                                                                  1600 JOHN F KENNEDY BLVD
                                                                  PHILADELPHIA, PA 19103
                                                                  215−587−1470
                                                                  Email: ckendall@postschell.com
                                                                  ATTORNEY TO BE NOTICED


 Date Filed   #    Docket Text

 08/24/2018   Ï1   COMPLAINT against ACTAVIS LLC, ACTAVIS PHARMA, INC., ALLERGAN PLC,
                   AMERISOURCEBERGEN DRUG CORPORATION, CARDINAL HEALTH, INC., CEPHALON,
                   INC., ENDO HEALTH SOLUTIONS INC., ENDO PHARMACEUTICALS INC., JANSSEN
                   PHARMACEUTICA INC, JOHNSON & JOHNSON, MALLINCKRODT, LLC,
                   MALLINCKRODT, PLC, MCKESSON CORPORATION, NORAMCO, INC., ORTHO−
                   MCNEIL−JANSSEN PHARMACEUTICALS, INC., PURDUE PHARMA L.P., PURDUE
                   PHARMA, INC., TEVA PHARMACEUTICAL INDUSTRIES, LTD., TEVA
                   PHARMACEUTICALS USA, INC., THE PURDUE FREDERICK COMPANY, INC., WATSON
                   LABORATORIES, INC., WATSON PHARMACEUTICALS, INC. ( Filing fee $ 400 receipt
                   number 183656.), filed by JOHN DOE. (Attachments: # 1 Civil Cover Sheet)(jwl, ) (Entered:
                   08/27/2018)

 08/24/2018   Ï    Summons Issued as to ACTAVIS LLC, ACTAVIS PHARMA, INC., ALLERGAN PLC,
                   AMERISOURCEBERGEN DRUG CORPORATION, CARDINAL HEALTH, INC., CEPHALON,
                   INC., ENDO HEALTH SOLUTIONS INC., ENDO PHARMACEUTICALS INC., JANSSEN
                   PHARMACEUTICA INC, JOHNSON & JOHNSON, MALLINCKRODT, LLC,
                   MALLINCKRODT, PLC, MCKESSON CORPORATION, NORAMCO, INC., ORTHO−
                   MCNEIL−JANSSEN PHARMACEUTICALS, INC., PURDUE PHARMA L.P., PURDUE
                   PHARMA, INC., TEVA PHARMACEUTICAL INDUSTRIES, LTD., TEVA
                   PHARMACEUTICALS USA, INC., THE PURDUE FREDERICK COMPANY, INC., WATSON
                   LABORATORIES, INC., WATSON PHARMACEUTICALS, INC.. 23 Forwarded To: Counsel on
                   8/27/18 (jwl, ) (Entered: 08/27/2018)
               Case: 1:18-op-46318-DAP Doc #: 29 Filed: 12/11/18 7 of 8. PageID #: 169
08/24/2018     Ï    DEMAND for Trial by Jury by JOHN DOE. (jwl, ) (Entered: 08/27/2018)

08/29/2018    Ï2    NOTICE of Appearance by GREGORY B. HELLER on behalf of JOHN DOE (HELLER,
                    GREGORY) (Entered: 08/29/2018)

10/02/2018    Ï3    NOTICE of Appearance by CAROLYN KENDALL on behalf of MCKESSON CORPORATION
                    with certificate of service(KENDALL, CAROLYN) (Entered: 10/02/2018)

10/02/2018    Ï4    NOTICE of Appearance by MATTHEW TODD NEWCOMER on behalf of MCKESSON
                    CORPORATION with certificate of service(NEWCOMER, MATTHEW) (Entered: 10/02/2018)

10/03/2018    Ï5    NOTICE of Appearance by DOUGLAS KEITH ROSENBLUM on behalf of CARDINAL
                    HEALTH, INC. with Certificate of Service(ROSENBLUM, DOUGLAS) (Entered: 10/03/2018)

10/03/2018    Ï6    NOTICE of Appearance by MARC S. RASPANTI on behalf of CARDINAL HEALTH, INC. with
                    Certificate of Service(RASPANTI, MARC) (Entered: 10/03/2018)

10/03/2018    Ï7    STIPULATION AND ORDER THAT DISTRIBUTORS DEFENDANS, WITHOUT WAIVER OF
                    ANY DEFENSES, SHALL HAVE THROUGH AND INCLUDING 30 DAYS AFTER THE
                    ENTRY OF A DECISION BY TEH JPML, GRANTING A MOTION TO VACATE A
                    CONDITIONAL TRANSFER ORDER COVERING THIS ACTION ( OR OTHERWISE
                    FINALLY DENYING TRANSFER OF THIS ACTION TO THE MDL) TO MOVE, ANSWER,
                    OR OTHERWISE RESPOND TO THE COMPLAINT; ETC.. SIGNED BY HONORABLE
                    MICHAEL M. BAYLSON ON 10/3/18. 10/3/18 ENTERED AND E−MAILED.(jl, ) (Entered:
                    10/03/2018)

10/11/2018    Ï8    NOTICE of Appearance by DAVID F. ABERNETHY on behalf of JANSSEN
                    PHARMACEUTICA INC, JOHNSON & JOHNSON, ORTHO− MCNEIL−JANSSEN
                    PHARMACEUTICALS, INC. with Certificate of Service(ABERNETHY, DAVID) (Entered:
                    10/11/2018)

10/15/2018    Ï9    STIPULATION AND ORDER THAT THE MANUFACTURER DEFENDANTS, WITHOUT
                    WAIVER OF ANY DEFENSES, SHALL HAVE THROUGH AND INCLUDING THE DATE 30
                    DATE AFTER THE ENTRY OF A DECISION BY THE JPML, GRANTING A MOTION TO
                    VACATE A CONDITIONAL TRANSFER ORDER COVERING THIS ACTION, OR
                    OTHERWISE FINALLY DENYING TRANSFER OF THIS ACTION TO THE MDL, TO MOVE,
                    ANSWER OR OTHERWISE RESPOND TO THE COMPLAINT; ETC.. SIGNED BY
                    HONORABLE MICHAEL M. BAYLSON ON 10/15/18. 10/15/18 ENTERED AND
                    E−MAILED.(jl, ) (Entered: 10/15/2018)

11/21/2018   Ï 10   AFFIDAVIT of Service by John K. Weston re: served Summons and Complaint upon Person in
                    charge by certified mail on 10/04/2018 (WESTON, JOHN) (Entered: 11/21/2018)

11/21/2018   Ï 11   AFFIDAVIT of Service by Robert Campbell re: served Summons and Complaint upon Elizabeth
                    Hawk WPS by personal on 09/20/2018 (WESTON, JOHN) (Entered: 11/21/2018)

11/21/2018   Ï 12   AFFIDAVIT of Service by John K. Weston re: served Summons and Complaint upon Person in
                    charge by certified mail on 09/19/2018 (WESTON, JOHN) (Entered: 11/21/2018)

11/21/2018   Ï 13   AFFIDAVIT of Service by Robert Campbell re: served Summons and Complaint upon Barbara
                    Scoll Sr by personal on 09/20/2018 (WESTON, JOHN) (Entered: 11/21/2018)

11/21/2018   Ï 14   AFFIDAVIT of Service by Robert Campbell re: served Summons and Complaint upon Endo Health
                    Solutions, Inc by personal on 09/20/2018 (WESTON, JOHN) (Entered: 11/21/2018)

11/21/2018   Ï 15   AFFIDAVIT of Service by Robert Campbell re: served Summons and Complaint upon Endo
                    Pharmaceuticals Inc. by personal on 09/20/2018 (WESTON, JOHN) (Entered: 11/21/2018)
               Case: 1:18-op-46318-DAP Doc #: 29 Filed: 12/11/18 8 of 8. PageID #: 170
11/21/2018   Ï 16   AFFIDAVIT of Service by John K. Weston re: served Summons and Complaint upon Johnson &
                    Johnson by certified mail on 09/20/2018 (WESTON, JOHN) (Entered: 11/21/2018)

11/21/2018   Ï 17   AFFIDAVIT of Service by John K. Weston re: served Summons and Complaint upon Janssen
                    Pharmaceutica Inc by certified mail on 09/20/2018 (WESTON, JOHN) (Entered: 11/21/2018)

11/21/2018   Ï 18   AFFIDAVIT of Service by John K. Weston re: served Summons and Complaint upon Janssen
                    Pharmaceuticals Inc by certified mail on 09/19/2018 (WESTON, JOHN) (Entered: 11/21/2018)

11/21/2018   Ï 19   AFFIDAVIT of Service by John K. Weston re: served Summons and Complaint upon Mallinckrodt
                    LLC by certified mail on 09/21/2018 (WESTON, JOHN) (Entered: 11/21/2018)

11/21/2018   Ï 20   AFFIDAVIT of Service by John K. Weston re: served Summons and Complaint upon Mallinckrodt
                    PLC by certified mail on 09/21/2018 (WESTON, JOHN) (Entered: 11/21/2018)

11/21/2018   Ï 21   AFFIDAVIT of Service by John K. Weston re: served Summons and Complaint upon McKesson
                    Corporation by certified mail on 09/19/2018 (WESTON, JOHN) (Entered: 11/21/2018)

11/21/2018   Ï 22   AFFIDAVIT of Service by John K. Weston re: served Summons and Complaint upon Noramco Inc
                    by certified mail on 09/18/2018 (WESTON, JOHN) (Entered: 11/21/2018)

11/21/2018   Ï 23   AFFIDAVIT of Service by John K. Weston re: served Summons and Complaint upon Ortho
                    McNeil Janssen Pharmaceuticals Inc by certified mail on 09/19/2018 (WESTON, JOHN) (Entered:
                    11/21/2018)

11/21/2018   Ï 24   AFFIDAVIT of Service by John K. Weston re: served Summons and Complaint upon The Purdue
                    Frederick Company Inc by certified mail on 09/21/2018 (WESTON, JOHN) (Entered: 11/21/2018)

11/21/2018   Ï 25   AFFIDAVIT of Service by John K. Weston re: served Summons and Complaint upon Purdue
                    Pharma Inc by certified mail on 09/21/2018 (WESTON, JOHN) (Entered: 11/21/2018)

11/21/2018   Ï 26   AFFIDAVIT of Service by John K. Weston re: served Summons and Complaint upon Purdue
                    Pharma LP by certified mail on 09/21/2018 (WESTON, JOHN) (Entered: 11/21/2018)

11/21/2018   Ï 27   AFFIDAVIT of Service by Robert Campbell re: served Summons and Complaint upon Teva
                    Pharmaceuticals USA Inc by personal on 09/20/2018 (WESTON, JOHN) (Entered: 11/21/2018)

12/10/2018   Ï 28   Certified Copy of Conditional Transfer Order that the actions listed on Schedule A are transferred to
                    the Northern District of Ohio and, with the consent of that court, assigned to the Honorable Dan A.
                    Polster for inclusion in the coordinated or consolidated pretrial proceedings. (kp, ) (Entered:
                    12/10/2018)
